Per Curiam.
The facts in this case are quite fully set forth in the opinion, 89 Neb. 280. Upon further consideration, that portion of the opinion which may seem in anywise to be in conflict with the doctrine in the cases of Hovorka v. Havlik, 68 Neb. 14, and Cutler v. Meeker, 71 Neb. 732, that where a state deed to school lands has been mistakenly issued by the state authorities to a person other than the proper owner of the certificate of purchase, the grantee in such a deed takes the legal title to the same as trustee for the true owner and the title inures to him, must be modified. It was not our intention in any manner to change the rules of law laid down in the opinions in those cases. After a renewed consideration of all the facts, we are- all of opinion that there is no equity in the plaintiffs bill..
The former judgment is adhered to, and the motion for rehearing is
Denied,